 368DECISIONSOF NATIONALLABOR RELATIONS BOARDthereof and maintained by it for 60 consecutive days thereafter in such conspic-uous places.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, in writing, within 20 daysfrom the receipt by Respondent of a copy of this Decision, what steps it has takento comply herewith.?It is further recommended that unless on or before 20 days from the receipt ofthisDecision and Recommended Order Respondent notify the Regional Directorthat he will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring Respondent to take the action aforesaid.7 In the event that this Recommended Order be adopted by the Board paragraph 2(c)shall be modified to read* "Notify the Regional Director for Region 20, in writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of theNationalLabor Relations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Independent GuardsAssociation of Nevada, Local No. 1, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any manner interfere with the efforts of IndependentGuards Association of Nevada, Local No. 1 to bargain collectively as theexclusive representative of the employees in the bargainingunitdescribedbelow.WE WILL, upon request,bargainwith Independent Guards Association ofNevada, Local No. 1, as the exclusive representative of all the employees inthe bargaining unit described below with respect to rates of pay, wages,hours of employment, and otherterms and conditionsof employment.Thebargaining unit is.All employees of Thunderbird Hotel, Inc ; and Joe Wells, JamesSchuyler, and William Deer co-partners, d/b/a Thunderbird Hotel Com-pany at the Winchester, Clark County, Nevada, operations of such em-ployers, employed as security guards and timekeepers, but excluding allother employees, clockmen or fire watchers, office clerical employees,professional employees, and supervisors as defined in the Act.THUNDERBIRDHOTEL INC.; AND JOE WELLS, JAMES SCHUYLERANDWILLIAM DEER, CO-PARTNERS,D/B/A THUNDERBIRDHOTEL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office 450Golden Gate Avenue, Room 13050, San Francisco, California Telephone No.556-3197, if they have any questions concerning this notice or compliance withits provisions.Baltimore Paint and Chemical CorporationandBrotherhood ofPainters,Decorators and Paperhangers of America,AFL-CIO.Case No. 5-CA.-273. October 30, 1964DECISION AND ORDEROn August 10, 1964, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-149 NLRB No. 44. BALTIMORE PAINT AND CHEMICAL CORPORATION369ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer'sDecision.The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practices andrecommended that the complaint be dismissed as to such allegations.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.The Respondent also filed abrief:Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in the case, includingthe exceptions 1 and briefs, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts, as itsOrder, the Order recommended by the Trial Examiner and ordersthat Respondent, Baltimore Paint and Chemical Corporation, its of-ficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.1We find no merit in the General Counsel's exceptions in the absence of evidence estab-lishing that the Trial Examiner's credibility findings were unwarranted.SeeStandardDry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case,heard beforeTrialExaminer Frederick U. Reel at Baltimore, Mary-land, on June 8, 1964,1pursuant to a charge filed the preceding March 5 and acomplaint issuedApril29, presents questions whether the Respondent violatedSection 8(a)(1) of the Act by unlawfullyinterrogating and threatening em-ployees as to their unionactivity,and violated Section 8(a)(3) and(1) of the Actby discharging four employees because of union or concerted activities.Upon the entire record in the case,2 including my observation of the witnesses,and after due consideration of the briefs filed on behalf of General Counsel andRespondent,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDRespondent,herein called the Company,aMaryland corporation engaged atBaltimore in manufacturing paint,annually ships over$50,000 worth of goods1All dates herein refer to the year 1964 unless otherwise indicated.2 After the close of the hearing, the parties' entered Into a stipulation,which was dulyforwarded to me with an accompanying motion that it be received in evidence as TrialExaminer's Exhibit No. 1. That motion is herewith granted.770-076-65-vol. 149-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDand materials from Baltimore to points outside the State,, and is concededly en-gaged in commerce within the meaning of the Act. The Charging Party,herein called the Union, is a labor organization within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe complaint alleges that in mid-February General Manager Levenson andPlant Superintendent Gillis interrogated employees as to their union activity andsympathies, threatened them with reprisals if they selected the Union to representthem, and promised them benefits if they did not.The complaint also allegesthat at about the same time Foreman Bresnahan threatened an employee withreprisal for having selected the Union as his bargaining representative.Theevidence in support of these allegations is contained in the testimony of employeeGilbertElliott.As more fully detailed below, Elliott and another employee,George Nelson, met with Levenson on February 15 in a discussion which cen-tered on the Union's efforts to organize, and Elliott made it clear -that he was aunion supporter.In the course of the conversation Levenson observed that theCompany had enough paint in its warehouse "that we could shut this place downfora year" and that if a union succeeded in organizing the plant, the Company"would have to lay you off 3 months a year." The following Monday, February 17,SupervisorGillis remarked to Elliott, "Why do you get yourself involved instuff like this?"That evening, Foreman Bresnahan told Elliott that when Bres-nahan left, Elliottmight get the foreman's job, and Elliott should thereforecontinue his good work "and take it easy."The next day Bresnahan told Elliotthow valuable an employee Elliott was, to which the latter replied that after hisconversation with Levenson the preceding Saturday he "probably [would not] behere too much longer."Bresnahan responded: "Oh, no, I know they'll probablydo something but you're not going to be fired because they made that mistakelast year" (apparently a reference to a prior unfair labor practice case which theCompany lost, 135 NLRB 87, enfd. 308 F. 2d 75 (C.A. 4) ). Elliott's dischargelater that day is discussedinfra.'Bresnahan's advice to "take it easy"seemstome too ambiguous to be evidenceof an, unfair labor practice.Gillis'^query as to why Elliott got "involved in stufflike this" can scarcely be deemed unlawful interrogation as Elliott had alreadyvolunteered his reasons for supporting the Union in his conversation with Leven-son.On the other hand, Levenson's threat to shut the plant if the Union came inconstituted interference, restraint, and coercion violative of Section8(a)(1).Also,ForemanBresnahan'scommentthat the Company would "probably dosomething" to Elliott as a result of his conversation with Levenson was a predic-tion that some reprisal would be visited upon Elliott for his support of the Union,and hence further violated Section 8(a)(1).B. The dischargesAs noted above, on Saturday, February 15, employees Nelson and Elliott iden-tified themselves as leading proponents of the Union.The following Tuesdayafternoon (at the end of the pay period) they were discharged, ostensibly for lackof work.Two other employees, Robert Dent and C. H. Reid, were discharged atthe same time.The men were told at the time of their discharge that it wasoccasioned by lack of work, and they were told they should apply for rehire in6 to 8 weeks. Elliott was in fact rehired in mid-April and Nelson refused reem-ployment at that time.The 4 men discharged were the junior employees of the15 to 20 employed in the oil paint manufacturing department; Reid had been atwork for 1 week and Dent for 12 weeks at the time of their termination, whileElliott had 3 weeks' seniority over Dent and Nelson 3 weeks' over Elliott.Gener-alCounsel's theory is that Elliott and Nelson were discharged for their unionactivity, and that Dent and Reid were discharged because they were junior to theintended victims and had to go to furnish an air of plausibility to the Company'sdefense of economic necessity.SeeWonder State Manufacturing Company v.N.L.R.B.,331 F. 2d 737, 738(C.A. 6);MajesticMolded Products, Inc. v.-N.L.R.B.,330 F. 2d 603, 606 (C.A. 2). The circumstantial evidence goes far to'sustainGeneral Counsel's theory. ' Elliott and' Nelson' revealed their prounionstand in a conference with the general manager only 2 working days beforetheirdischarge.,Company hostility to the Union was apparent at this meet-ing.The Company, had an expressed policy against "laying off" employees,and had not previously done so even in slack periods.After the discharges; BALTIMORE PAINT AND' CHEMICAL CORPORATION371Foreman Bresnahan spent what was for him an unusual amount of time inproduction work, operating the machine Elliott had formerly worked on.Twoemployees were transferred into the department from another department after thedischarges in question.The water base paint division and the oil base paintdivision are both in the "tradesalesdepartment," and employees junior to Nelsonand Elliott were retained in the water base paint division, although Elliott testifiedthat he could mix water base as well as oil base paints.The Company to some extent explained some of the foregoing circumstancesin such a fashion as to neutralize their impact. The company policy againstlayoff was explained as applicable only to employees with more than 6 months'continuous tenure.The transfers from the other department were occasioned bylack of work there, and were given on a part-time basis to two men training tobecome qualified oil base paint mixers.By the time these two men were put inthe department on a full-time basis, work had picked up, Elliott had been rehired,and Nelson had been offered reemployment.Also, the Company denied that amixer of oil base paints could transfer to mixing water base paints withoutintensive training in the latter work, and explained the qualifications in thatrespect of the men retained in the water base department.The crucial fact in the case, however, is a memorandum from Company Presi-dent O'Brien to General Manager Levenson. This memorandum, dated February14, 1964, reads as follows:In view of the fact that we are into our slow season, I wish you would takeimmediate steps to reduce your work force in the Trade Sales Oil PaintManufacturing Department.O'Brien testified that he sent this memorandum when he discovered that employ-ment in the Trade Sales Department was five above the figure for the precedingOctober.Realizing that the Company was entering its slack season, and notic-ing that oil base paint production and inventory were too high when comparedwith those for water base paint, O'Brien ordered-the reduction in the oil base paintdivision.According to both O'Brien and Levenson, O'Brien orally told Levensonto cut the staff by five, and Levenson met this directive by transferring one manto another division and discharging the four here in issue. If O'Brien's testi-mony is credited, the Company's defense is established; General Counsel is leftonly with the argument that Elliott and Nelson might have been moved to otherwork, and as to this I credit the testimony that the water base men had specialexperience or training.3If,on the other hand, O'Brien's testimony is not credit-ed, then the General Counsel's case is established, for the Company will have puton false testimony and introduced a spurious memorandum, and I would inferthat it was attempting by such reprehensible means to cover up its real reasonsfor letting Elliott and Nelson go.There are,to be sure, many suspicious circumstances attending the memoran-dum.Although it bears the date of Friday, February 14, it did not reach Leven-son, located in a building only a few hundred feet away, until the followingMonday or Tuesday.O'Brien could not recall how or when he gave the word toLevenson that five men were to be removed from the department.He explainedthe failure to produce the stenographic notebook which might establish the datehe dictated the memorandum by testifying that he had not dictated it in thecourse of normal dictation in his office, but had stood at his secretary's desk andshe "scratched it down on a piece of paper."Employers in cases of this nature have been known to testify falsely, and thestep between giving false testimony and preparing a fabricated memorandum isnot a long one.On the other hand, coincidences do occur in life, and it is notbeyond possibility that the fate of Nelson and Elliott was sealed on Friday, theday before they revealed to the Company their support of the Union. In the finalanalysis, and with due regard for the suspicious circumstances, I am unwilling todiscreditO'Brien, whose demeanor (unlike that of Levenson) lent credence to histestimony, and whose affiliation with this Company postdates its prior unfair laborpractices.I therefore recommend dismissal of the complaint insofar as it allegesdiscriminationagainstfour employees for union activity.'General Counsel also argues that the trade sales department had already been reducedby two in the week ending February 14, and that O'Brien was not aware of this when hewrote_ his memorandum.But according to Levenson, the oral directive to reduce by fivewas given the following week at which time both Levenson and O'Brien knew of the two-man cutback. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Company by threatening reprisals against its employees for unionactivityhas engaged in unfair labor practices affecting commerce within themeaning of Section 8(a) (1) and Section 2(6) and (7) of the Act.2.The Company has not engaged in acts of discrimination violative of Section8(a) (3) of the Act.THE REMEDYI shall recommend that the Company cease and desist from the unfair laborpractices found, and that it post an appropriate notice.Accordingly, upon the foregoing findings and conclusions and upon the en-tire record, I recommend, pursuant to Section 10(c) of the Act, issuance of thefollowing:RECOMMENDED ORDERRespondent, Baltimore Paint and Chemical Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from threatening its employees with reprisal for unionactivities, from threatening to shut the plant for a period if a union succeeds inorganizing it, and from in any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights under Section 7 of theAct.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a) Post at its plant in Baltimore, Maryland, copies of the attached noticemarked "Appendix." 4Copies of said notice, to be furnished by the RegionalDirector for Region 5, shall, after being duly signed by an authorized represent-ative of the Respondent, be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily postedReasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 5, in writing, within 20 daysfrom the date of the receipt of this Decision what steps the Respondent has takento comply herewith.5_41T this Recommended Order be adopted by the Board, the words "as Ordered by" shallbe substituted for "as recommended by a Trial Examiner of" in the notice In the furtherevent that the Board's Order be enforced by a United States Court of Appeals the wards"a Decree of a United States Court of Appeals, Enforcing an Order of" shall be insertedimmediately following "as Ordered by."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardwe are posting this notice to inform our employees of the rights guaranteedthem in the National Labor Relations Act:ALL OUR EMPLOYEES have the right to join or assist Brotherhood ofPainters,Decorators and Paperhangers of America,AFL-CIO,or any otherlabor organization,or to refrain from doing so.WE WILL NOT interfere with our employees in their exercise of these rights.WE WILL NOT threaten our employees with reprisal for any activity onbehalf of a labor organization.WE WILL NOT threaten to shut down for a period if a union becomes therepresentative of our employees.BALTIMORE PAINT AND CHEMICAL CORPORATION,Employer.Dated------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date ofposting,and must not be altered,defaced,or covered by any other material. POTTER ELECTRIC SIGNAL COMPANY373Employeesmay communicatedirectlywith the Board'sRegionalOffice, SixthFloor, 707 N. CalvertStreet, Baltimore,Maryland, Telephone No. 752-8460, Ext.2100, if they haveany question concerning this notice or compliancewith itsprovisions.Potter Electric Signal CompanyandInternational Guards Unionof America.Case No. 9-CA-3044.October 30, 1964DECISION AND ORDEROn June 22, 1964, Trial Examiner James F. Foley issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman McCulloch and Members Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'1The Trial Examiner refused to allow the Respondent to continue cross-examiningHeheman, an official of the Charging Union,in its effort to develop that the ChargingUnion was somehow affiliated with a Local of the Teamsters Union.It is clear from therecord that Respondent's only ground for doubting Heheman's testimony that no affiliationbetween the two unions existed is the fact that the Charging Union filed its petition fora guard unit the day after the Teamsters Local withdrew its petition for a unit of non-guard employees.This would be insufficient to estaiblish an affiliation between the twounions even if the petition for a guard unit had been filed as a direct result of the with-drawal of the earlier petition.We affirm the Trial Examiner's ruling shutting off furthercross-examination of Heheman on this point after it became apparent that Respondent hadno other grounds for controverting Heheman's testimony as to the absence of affiliationbetween the two unions. The lack of any factual allegations in its offer of proof that, ifpermitted to continue questioning Heheman it could obtain an admission from him as toaffiliation,substantiates our conclusion that further examination would only have beenrepetitious.2We agree with the Trial Examiner that cases such asBerea Publishing Company,140NLRB 516, andCarlisle&Jacqueline,55 NLRB 678,are not applicable to dual-functionguards or guard unions.The latter case,in effect,holds that because a dual-function em-ployee may be included in more than one unit,his representative in one unit may notbargain with respect to functions which have been excluded from that unit.But sinceemployees who regularly perform both guard and nonguard work may not be representedby a nonguard union for any purpose,St.Regis Paper Company,128 NLRB 550, theironly opportunity for full representation must come from a guard union.The legislativehistory to Section 9(b) (3), cited by Respondent,does not convince us that Congress in-tended otherwise.Congress was concerned with the possibility of a Conflict of interest ifa union represented both guards andother employees.No such conflict arises when a guardunion is permitted to represent employees who in their own person combine guard andnonguard duties.149 NLRB No. 38.